Exhibit 10.6

 

Execution Version

 

ADVISORY SERVICES AGREEMENT

 

This ADVISORY SERVICES AGREEMENT (this “Agreement”) is entered into as of
January 4, 2019 by and among (i) Agiliti, Inc., a Delaware corporation
(“TopCo”), (ii) Agiliti Holdco, Inc. (f/k/a UHS Holdco, Inc.), a Delaware
corporation (“Holdco”), (iii) Agiliti Health, Inc. (f/k/a Universal Hospital
Services, Inc.), a Delaware corporation (“OpCo”, and, together with TopCo, and
Holdco each, a “Company”, and collectively, the “Companies”), and (iv) THL
Managers VIII, LLC, a Delaware limited liability company (the “Manager”).

 

RECITALS

 

WHEREAS, TopCo and Holdco are each a party to that certain Amended and Restated
Agreement and Plan of Merger (the “Merger Agreement”), dated as of December 19,
2018, by and among TopCo, Holdco, Federal Street Acquisition Corp., a Delaware
corporation, Umpire SPAC Merger Sub, Inc., a Delaware corporation, Umpire Cash
Merger Sub, Inc., a Delaware corporation, IPC/UHS Co-Investment Partners, L.P.,
a Delaware limited partnership (solely in its capacity as a Majority Stockholder
(as defined in the Merger Agreement)), IPC/UHS, L.P. (solely in its capacity as
a Majority Stockholder and as the Stockholders’ Representative (as defined in
the Merger Agreement)) and Umpire Equity Merger Sub, Inc. (solely for purposes
of Sections 1.6 and 9.12 of the Merger Agreement), pursuant to which, among
other things, TopCo acquired, directly or indirectly, all of the issued and
outstanding capital stock of Holdco, subject to the terms and conditions
contained therein (the “Transactions”);

 

WHEREAS, the Companies desire to retain the Manager to provide certain Services
(as defined below) to the Companies, and the Manager is willing to provide the
Services on the terms set forth below; and

 

WHEREAS, Indemnitees (as hereinafter defined) may have certain rights to
indemnification, advancement of expenses and/or insurance provided by the
Manager (or its affiliates other than the Companies), which the Companies and
the Manager intend to be secondary to the primary obligation of the Companies to
indemnify Indemnitees as provided herein, with the Companies’ acknowledgement of
and agreement to the foregoing being a material condition to Indemnitees’
willingness to provide the Services (as defined below) to the Companies.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the above premises and the representations,
warranties, covenants and mutual agreements contained herein, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

1.                                       Services.

 

(a)                        Services.  During the Term (as hereinafter defined)
of this Agreement specified in Section 3 hereof, the Manager hereby agrees that:

 

--------------------------------------------------------------------------------



 

(i)                            It is prepared to make available to the Companies
certain of its employees or other representatives of its choosing (each, a
“Consultant” and collectively, the “Consultants”), including employee,
consultant, partner or individual that provides services to the Manager as part
of its internal “Strategic Resources Group,” in each case, to provide
management, consulting and other advisory services (excluding any services
rendered by a Consultant in his or her capacity as a director or manager of any
of the Companies, which services shall, for greater certainty, be rendered
without remuneration and shall not be governed by the terms of this Agreement)to
the Companies as requested from time to time by the board of directors or
analogous governing body, as applicable, of any Company and agreed to by the
Manager, including, without limitation:

 

(A)             advice in connection with the negotiation and consummation of
agreements, contracts, documents and instruments necessary to provide the
Companies or any of their subsidiaries with senior bank financing on terms and
conditions satisfactory to the Companies;

 

(B)             financial, managerial and operational advice in connection with
the Companies’ day-to-day operations, including, without limitation, advice with
respect to the development and implementation of strategies for improving the
operating, marketing and financial performance of the Companies and their
subsidiaries; and

 

(C)             such other services (which may include financial and strategic
planning and analysis, consulting services, human resources, executive
recruitment services, environmental, social and corporate governance (“ESG”)
initiatives and other services) as the Manager and the Companies may from time
to time agree in writing ((A) — (C), collectively, the “Services”).

 

(ii)                         Its Consultants will devote such time and efforts
to the performance of the Services contemplated hereby as the Manager deems
reasonably necessary or appropriate; provided, however, that no minimum number
of hours is or will be required to be devoted by the Consultants on a weekly,
monthly, annual or other basis.  The Companies acknowledge that the Manager’s
Services are not exclusive and that the Manager and the Consultants will render
similar services to other persons and entities.  In providing the Services to
the Companies, the Manager will act as an independent contractor and it is
expressly understood and agreed that this Agreement is not intended to create,
and does not create, any partnership, agency, joint venture or similar
relationship and that neither the Manager, on the one hand, nor any of the
Companies, on the other, has the right or ability to contract for or on behalf
of each other or to effect any transaction for each other’s account.

 

(iii)                      The Services may include advice and recommendations
regarding potential future events and there can be no guarantee that such future
events will occur as anticipated or at all.  The Companies will be responsible
for determining

 

2

--------------------------------------------------------------------------------



 

the manner in which such advice and recommendations will be used and the Manager
will not be liable in respect of any decisions made by the Companies as a result
of the Manager providing the Services hereunder.  The Manager shall not have any
responsibility for implementing any advice or recommendations provided under
this Agreement and will not perform any management functions or make management
decisions with respect to any such advice or recommendations.  Without limiting
the generality of the foregoing, if any Consultant is requested by any of the
Companies to represent the interests of such Company or the Companies in
discussions and other interactions with third parties, such Consultant shall be
acting at the instruction of and on behalf of the Companies and shall not be
deemed to be acting in such Consultant’s personal capacity or on behalf of the
Manager or any of its affiliates.  In no event shall the Companies and the
Manager or any Consultant be deemed to have a fiduciary relationship as a result
of this Agreement or the Services provided hereunder.

 

(iv)                     To the extent Services are provided by the Manager to
any direct or indirect subsidiaries of TopCo (other than OpCo, which is a party
to this Agreement), TopCo shall cause such subsidiary to abide by the terms of
this Agreement (including, without limitation, Section 4 hereof) as if such
subsidiary was a party hereto.

 

2.                                      Payment of Fees.

 

(a)                        In consideration of the Manager providing the
Services, from and after the closing of the Transactions for the Term of this
Agreement (as provided in Section 3 below), the Companies will jointly and
severally pay to the Manager (or its designees) a non-refundable periodic
retainer fee (the “Periodic Fee”) in an aggregate amount per fiscal quarter
equal to the greater of (i) $375,000 or (ii) 1% of Consolidated Adjusted EBITDA
(as defined below) for the immediately preceding fiscal quarter or such other
amount (or formula) as may be mutually agreed between TopCo and the Manager,
such fee being payable in arrears on the fifteenth day of the month immediately
following the last day of each fiscal quarter of the Companies (i.e.,
January 15, April 15, July 15 and October 15) following the closing of the
Transactions , the first such payment to be made on April 15, 2019; provided,
however, that the Periodic Fee payable in respect of any fiscal quarter for
which the Consolidated Adjusted EBITDA is not known or reasonably estimable on
the date payment is due shall be $375,000, with the Periodic Fee payable in
respect of the next fiscal quarter to include, in addition to the Periodic Fee
in respect of such next fiscal quarter, an amount equal to the excess, if any,
of (x) the amount payable in respect of the prior fiscal quarter as finally
determined less (y) $375,000.  By way of example, if the Consolidated Adjusted
EBITDA for the first quarter of fiscal year 2020 is not known or reasonably
estimable on April 15, 2020 but, when finally determined, is equal to
$50,000,000, and thus the Periodic Fee for such quarter would be $500,000
pursuant to this Section 2(a), the payment for the first fiscal quarter of 2020
would be $375,000 and the payment for the second fiscal quarter of 2020 would be
increased by $125,000.  For purposes of this Agreement, “Consolidated Adjusted
EBITDA” shall have the meaning ascribed to such term or similar term used to
calculate

 

3

--------------------------------------------------------------------------------



 

financial covenants and ratios in the Credit Agreement, dated as of January 4,
2019 between Holdco, OpCo, JPMorgan Chase Bank, N.A. as Administrative Agent and
the other parties thereto (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”); provided, however, that,
for purposes of determining the amount of the Periodic Fees for any fiscal year,
Consolidated Adjusted EBITDA may be adjusted upward by mutual agreement of TopCo
and the Manager to reflect the projected financial performance of Topco and its
direct and indirect subsidiaries for such fiscal year.

 

(b)                        From and after the closing of the Transactions, for
the Term of this Agreement, in consideration of the Manager advising the
Companies in connection with the consummation of any financing or refinancing
(equity or debt), dividend, recapitalization, acquisition, disposition and
spin-off or split-off transactions involving the Companies or any of their
direct or indirect subsidiaries (however structured), the Companies will jointly
and severally pay to the Manager (or an affiliate of the Manager designated by
it) a fee in connection with each such transaction to be agreed upon between the
Manager and the Companies at the time of such transaction, such fee to be due
and payable for the foregoing services at the closing of such transaction.

 

(c)                         In the case of the initial public offering following
the closing of the Transactions of TopCo’s (or any of its subsidiaries’’) common
stock in an offering registered under the Securities Act of 1933 (as in effect
from time to time) on Form S-1 (or any successor form) (an “Initial Public
Offering”), the Companies shall pay to the Manager (or its designees), in
addition to the fees payable above, an amount equal to the net present value
(using a discount rate equal to the then applicable yield on U.S. Treasury
Securities of like maturity) of the Periodic Fees, assuming such fees were based
upon the higher of the amounts set forth in Section 2(a) using Consolidated
Adjusted EBITDA of the most recently completed fiscal year, that would have been
payable to the Manager with respect to the period from the date of such
transaction until the scheduled date of termination of this Agreement in effect
immediately prior to such transaction in accordance with Section 3 below.

 

(d)                        For as long as Manager is receiving Periodic Fees
pursuant to Section 2(a), the Companies will jointly and severally pay to the
Manager (or an affiliate of the Manager as designated by the Manager) fees for
other management, consulting and other advisory services provided by the Manager
to the Companies.   The amount of any such fees payable pursuant to this
Section 2(d) shall be discussed in good faith by the Companies and the Manager.

 

(e)                         Each payment made pursuant to this Section 2 will be
paid by wire transfer of immediately available federal funds to the applicable
accounts specified on Schedule 1 hereto or to such other account(s) as the
Manager may specify to the Companies in writing prior to such payment.  The
Manager may, in its sole discretion, elect to waive payment of all or any
portion of any fees or other amounts due under this Section 2 (including, for
the avoidance of doubt, pursuant to the last sentence of Section 3 below).  No
waiver of any payment on any one occasion will

 

4

--------------------------------------------------------------------------------



 

extend to, effect, or be construed as, a waiver of any future payment.
Notwithstanding anything herein to the contrary, while all payments and
obligations of the Companies hereunder are joint and several, OpCo shall have
primary liability for all such payments and obligations.

 

(f)                          Notwithstanding the foregoing, payment of all or
any portion of the fees described above in this Section 2 shall be deferred to
the extent necessary (i) to avoid a breach of any financial covenant under, or
if such payment would otherwise be prohibited by, the Credit Agreement, or
(ii) if any Company’s board of directors, managers or analogous governing body
determines in good faith that making a payment of all or such portion of the
Periodic Fee would jeopardize such Company’s ability to continue as a going
concern (including by virtue of any legal or contractual restrictions
prohibiting such payment), and shall be promptly paid when payment thereof
(A) would no longer result in any breach of a financial covenant under, nor be
prohibited by, such financing agreements or (B) would no longer jeopardize such
Company’s ability to continue as a going concern (including by virtue of such
payment being no longer prohibited), as applicable; provided that, any such
deferred fees shall accrue interest, on such portion that is deferred for the
number of days that payment is deferred, at a rate equal to the 6-month treasury
rate (initially such rate that is in effect on the first date of such deferral
and adjusted on each 180th day thereafter to the rate then in effect) plus 100
basis points.

 

3.                                                              Term.  This
Agreement will continue in full force and effect until January 4, 2027;
provided, that, upon expiration of the term of this Agreement, this Agreement
shall automatically extend for successive periods of one (1) year; and provided
further, however, that (a) the Manager may cause this Agreement to terminate at
any time, (b) this Agreement may be terminated by the Company by written notice
to the Manager on or prior to March 31, 2019 if at a meeting of TopCo’s board of
directors or committee thereof duly called to consider, among other things, this
Agreement prior to such date, TopCo has not, in accordance with its policies and
applicable laws, rules and regulations, ratified its execution and delivery by
TopCo, HoldCo and OpCo, and (c) this Agreement will terminate automatically
immediately prior to (i) an Initial Public Offering or (ii) (A) any transaction
or series of related transactions that results in any person or group (within
the meaning of Section 13(d)(3) of the Exchange Act) other than the Manager
Funds and their affiliates or Affiliated Funds or their affiliates (or any
portfolio company of  the Manager Funds, their affiliates or Affiliated Funds)
acquiring, directly or indirectly (whether via a sale of equity interests,
merger, consolidation, combination or other reorganization), shares of capital
stock (or other equity securities of the surviving entity, as applicable) that
represent more than fifty percent (50%) of the total outstanding voting power of
TopCo (or the surviving entity, as applicable) or (B) a sale or disposition of
all or substantially all of the assets of TopCo and its subsidiaries on a
consolidated basis other than to an entity with respect to which, following such
sale or other disposition, more than fifty percent (50%) of the combined
outstanding voting power of the then outstanding voting securities of such
entity is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities (or affiliates of such
individuals and entities) who were the beneficial owners, respectively, of the
capital stock immediately prior to such sale or other disposition in the same
relative proportion as among them as existed immediately prior to giving effect
to such transaction (each a “Change of Control”); provided that, in the case of
clause (A) above, such

 

5

--------------------------------------------------------------------------------



 

transaction shall only constitute a Change of Control if it results in the
Manager Funds or Affiliated Funds ceasing to have the power (whether by
ownership of voting securities, contractual right or otherwise) to designate a
majority of the board of directors of TopCo, unless, in the case of an Initial
Public Offering, TopCo and the Manager determine otherwise (the period on and
after the date hereof through the termination hereof being referred to herein as
the “Term”). In the event of a termination of this Agreement, the Companies
will, jointly and severally, pay the Manager (or its designees) (i) all due and
unpaid fees pursuant to Sections 2(a), 2(b) and 2(d) above, fee amounts pursuant
to Section 2(c) above, as applicable, and expenses. For purposes of this
Agreement: “Affiliated Fund” means, with respect to any specified Person, each
investment fund or entity set up as a corporation, trust, limited liability
company, general or limited partnership or other entity that is under common
control with such Person or that is under the control of independent trustees or
individuals serving in a similar capacity who were appointed or otherwise
engaged, or can be removed and/or replaced, by such Person or an investment
adviser affiliated with such Person; and “Person” means an individual, a
partnership, a corporation, a limited liability company, an association, a joint
stock company, a trust, a joint venture, an unincorporated organization and a
government or any branch, department, agency, political subdivision or official
thereof.  Sections 3 through 15 shall survive any termination of this Agreement.

 

4.                                      Expenses; Indemnification.

 

(a)                        Expenses.  The Companies will jointly and severally
pay on demand all expenses (including, without limitation, all air travel (by
first class on a commercial airline or by charter, as determined by the Manager)
and other travel-related expenses) incurred by the Manager, any of its
Consultants and any funds affiliated with or advised by the Manager or its
affiliates who are providing equity financing to TopCo and/or the other
Companies to help effectuate the transactions contemplated by the Merger
Agreement (such funds, the “Manager Funds” and, such investments, the “Manager
Investments”) (or any of them) (i) in connection with this Agreement, the
transactions contemplated by the Merger Agreement or any related transactions,
(ii) relating to operations of, or Services provided by the Manager to, the
Companies or any of their affiliates from time to time or (iii) otherwise in any
way relating to the Companies or in any way relating to, or arising out of, the
Manager Investments or the ownership or sale thereof by any Manager Fund. 
Without limiting the generality of the foregoing, the Companies jointly and
severally agree to pay on demand all expenses incurred by the Manager, any of
its Consultants or the Manager Funds (or any of them) in connection with, or
relating to, (x) the preparation, negotiation and execution of this Agreement
and any other agreement executed in connection with, or related to, this
Agreement, the Merger Agreement, the financing of the transactions contemplated
by the Merger Agreement, the Manager Investments or the consummation of the
transactions contemplated hereby and thereby or (y) any and all amendments,
modifications, restructurings and waivers, and exercises and preservations of
rights and remedies relating to any of the foregoing, and in each case will
specifically include the fees and disbursements of counsel, accountants,
consultants or advisors retained by the Manager, the Manager Funds or their
respective consultants or advisors and any out-of-pocket expenses incurred by
the Manager in connection with the provision of Services to the Companies from
time to

 

6

--------------------------------------------------------------------------------



 

time or the attendance by Consultants at any meeting of the board of directors
or analogous body (or any committee thereof) of any of the Companies or any of
their affiliates.  In no event shall reimbursements provided under this
Agreement be subject to liquidation or exchange in a manner that violates, and
the reimbursements shall be made in a manner that complies with all,
requirements of Treasury Regulation Section 1.409A-3(i)(1)(iv). As additional
consideration for the Services, the Companies will provide the Manager with such
support facilities and space at the Companies’ facilities as may be required to
enable the Manager to properly perform the Services.

 

(b)                        Indemnity and Liability.

 

(i)                            The Companies hereby jointly and severally
indemnify and agree to exonerate and hold the Manager, the Manager Funds, and
each of their respective past, current and future partners, shareholders,
members, affiliates, directors, officers, Consultants, fiduciaries, managers,
controlling persons, employees and agents and each of the past, current and
future partners, shareholders, members, affiliates, directors, officers,
fiduciaries, managers, controlling persons, employees and agents of each of the
foregoing (collectively, the “Indemnitees”), each of whom is an intended third
party beneficiary of this Agreement and may specifically enforce the Companies’
obligations hereunder, free and harmless from and against any and all actions,
causes of action, suits, claims, liabilities, losses, damages and costs and
expenses or any other amounts in connection therewith, including without
limitation all actual out-of-pocket attorneys’ fees and expenses (collectively,
the “Indemnified Liabilities”), incurred by the Indemnitees or any of them as a
result of, arising out of, or in any way relating to (1) this Agreement, the
transactions contemplated by the Merger Agreement, any transaction to which the
Companies are a party, the Manager Investments (including but not limited to
service as a Manager-designated member of the board of directors or analogous
governing body of any of the Companies or any affiliate thereof) or the
ownership or sale thereof by any Manager Fund or any related transactions or
(2) operations of, or Services provided by the Manager to, any of the Companies
or any affiliate of any of the Companies from time to time (including but not
limited to any indemnification obligations assumed or incurred by any Indemnitee
to or on behalf of any of the Companies or any of their accountants or other
representatives, agents or affiliates) provided that no indemnification shall be
available for any such Indemnified Liabilities arising from such Indemnitee’s
willful misconduct or bad faith as determined by a final, non-appealable
determination of a court of competent jurisdiction. If and to the extent that
the foregoing undertaking may be unavailable or unenforceable for any reason
(other than as a result of the proviso), each of the Companies hereby agrees to
make the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities that is permissible under applicable law.  For purposes
of this Section 4(b), none of the circumstances described in the limitations
contained in the second preceding sentence shall be deemed to apply absent a
final non-appealable judgment of a court of competent jurisdiction to such
effect, in which case to the extent any such limitation is so determined to

 

7

--------------------------------------------------------------------------------



 

apply to any Indemnitee as to any previously advanced indemnity payments made by
the Companies, then such payments shall be repaid by such Indemnitee to the
Companies.

 

(ii)                         Any Indemnitee may, at its own expense, retain
separate counsel to participate in such defense. In any action, claim, suit,
investigation or proceeding in which both of one or more of the Companies, on
the one hand, and an Indemnitee, on the other hand, is, or is reasonably likely
to become, a party, such Indemnitee shall have the right to employ separate
counsel at the expense of the Companies and to control its own defense of such
action, claim, suit, investigation or proceeding if, in the reasonable opinion
of counsel to such Indemnitee, a conflict or potential conflict exists between
any of the Companies, on the one hand, and such Indemnitee, on the other hand,
that would make such separate representation advisable.  The Companies agree
that they will not, without the prior written consent of the applicable
Indemnitee, settle, compromise or consent to the entry of any judgment in any
pending or threatened claim, suit, investigation, action or proceeding relating
to the matters contemplated hereby (if any Indemnitee is a party thereto or has
been threatened to be made a party thereto) unless such settlement, compromise
or consent includes an unconditional release of the applicable Indemnitee and
each other Indemnitee from all liability arising or that may arise out of such
claim, suit, investigation, action or proceeding.

 

(iii)                      The rights of any Indemnitee to indemnification
hereunder will be in addition to any other rights any such person may have under
any other agreement or instrument referenced above or any other agreement or
instrument to which such Indemnitee is or becomes a party or is or otherwise
becomes a beneficiary or under law or regulation.  The Companies hereby agree
that they are the indemnitors of first resort (i.e., their obligations to any
Indemnitee under this Agreement are primary and any obligation of the Manager
(or any affiliate thereof other than the Companies) to provide advancement or
indemnification for the same Indemnified Liabilities (including all interest,
assessment and other charges paid or payable in connection with or in respect of
such Indemnified Liabilities) incurred by Indemnitee is secondary), and if the
Manager (or any affiliate thereof other than the Companies) pays or causes to be
paid, for any reason, any amounts otherwise indemnifiable hereunder or under any
other indemnification agreement (whether pursuant to contract, bylaws, charter
or otherwise) with any Indemnitee, then (i) the Manager (or such affiliate, as
the case may be) shall be fully subrogated to all rights of Indemnitee with
respect to such payment and (ii) the Companies shall reimburse the Manager (or
such other affiliate) for the payments actually made.  Each of the Companies
hereby unconditionally and irrevocably waives, relinquishes and releases (and
covenants and agrees not to exercise, and to cause each affiliate of any of the
Companies not to exercise), any claims or rights that any of the Companies may
now have or hereafter acquire against any Indemnitee (in any capacity) that
arise from or relate to the existence, payment, performance or enforcement of
one of the Companies’ obligations under this Agreement or under any
indemnification obligation (whether pursuant to any

 

8

--------------------------------------------------------------------------------



 

other contract, any organizational document or otherwise), including any right
of subrogation, reimbursement, exoneration, contribution or indemnification and
any right to participate in any claim or remedy of any Indemnitee against any
Indemnitee, whether such claim, remedy or right arises in equity or under
contract, statute, common law or otherwise, including any right to claim, take
or receive from any Indemnitee, directly or indirectly, in cash or other
property or by set-off or in any other manner, any payment or security or other
credit support on account of such claim, remedy or right.  None of the
Indemnitees will be liable to the Companies or any of their affiliates for any
act or omission suffered or taken by such Indemnitee that does not constitute
willful misconduct or bad faith as determined by a final, non-appealable
determination of a court of competent jurisdiction.

 

5.                                      Disclaimer and Limitation of Liability;
Opportunities.

 

(a)                        Disclaimer; Standard of Care.  The Manager makes no
representations or warranties, express or implied, in respect of the Services
provided or to be provided by it hereunder.  In no event will the Manager or any
of the Indemnitees be liable to any of the Companies or any of their affiliates
for any act, alleged act, omission or alleged omission that does not constitute
willful misconduct or bad faith of the Manager as determined by a final,
non-appealable determination of a court of competent jurisdiction. The Companies
agree that any advice or recommendations (written or oral) provided by the
Manager under this Agreement is solely for the use and benefit of the Companies
and may not be disclosed to, or used or relied upon for any purpose by, any
other person or entity without the prior written approval of the Manager.

 

(b)                        Freedom to Pursue Opportunities.  In recognition that
the Manager and its affiliates currently have, and will in the future have or
will consider acquiring, investments in numerous companies with respect to which
the Manager, or its affiliates or Consultants, may serve as an advisor, a
director or in some other capacity, and in recognition that the Manager and its
affiliates and the Consultants have myriad duties to various investors and
partners, and in anticipation that the Companies and the Manager (or one or more
affiliates, associated investment funds or portfolio companies, or clients of
the Manager) may engage in the same or similar activities or lines of business
and have an interest in the same areas of corporate opportunities, and in
recognition of the benefits to be derived by the Companies hereunder and in
recognition of the difficulties that may confront any advisor who desires and
endeavors fully to satisfy such advisor’s duties in determining the full scope
of such duties in any particular situation, the provisions of this
Section 5(b) are set forth to regulate, define and guide the conduct of certain
affairs of the Companies as they may involve the Manager.  Except as the Manager
may otherwise agree in writing after the date hereof:

 

(i)                            The Manager and its affiliates will have the
right: (A) to directly or indirectly engage in any business (including, without
limitation, any business activities or lines of business that are the same as or
similar to those pursued by,

 

9

--------------------------------------------------------------------------------



 

or competitive with, any of the Companies and their subsidiaries), (B) to
directly or indirectly do business with any client or customer of any of the
Companies and their subsidiaries, (C) to disclose the terms of this Agreement or
information about the Companies to any Manager Fund or any affiliate, partner,
investor, co-investor, officer, director, manager, employee or advisor of any
Manager Fund, (D) to take any other action that the Manager believes in good
faith is necessary or appropriate to fulfill its obligations as described in the
first sentence of this Section 5(b), and (E) not to present potential
transactions, matters or business opportunities to any of the Companies or any
of their subsidiaries, and to pursue, directly or indirectly, any such
opportunity for itself, and to direct any such opportunity to another person.

 

(ii)                         The Manager and its past, present and future
officers, directors, employees, partners, members, Consultants, other clients,
stockholders, affiliates and other associated entities will have no duty
(contractual or otherwise) to communicate or present any corporate opportunities
to the Companies or any of their affiliates or to refrain from any action
specified in Section 5(b)(i), and the Companies on their own behalf and on
behalf of their affiliates, hereby renounce and waive any right to require the
Manager or any of its affiliates to act in a manner inconsistent with the
provisions of this Section 5(b).

 

(iii)                      Neither the Manager nor any past, present, or future
officer, director, employee, partner, member, Consultant, other client,
stockholder, affiliate or associated entity thereof will be liable to the
Companies or any of their affiliates for breach of any duty (contractual or
otherwise) by reason of any activities or omissions of the types referred to in
this Section 5(b) or of any such person’s participation therein.

 

(c)                         Limitation of Liability.  In no event will the
Manager or any of its affiliates or any Consultant or other Indemnitee be liable
to the Companies or any of their affiliates for any indirect, special, punitive,
incidental or consequential damages, including, without limitation, lost profits
or savings, whether or not such damages are foreseeable, or for any third party
claims (whether based in contract, tort or otherwise), relating to the Services
provided or to be provided by the Manager hereunder.  Additionally, in no event
shall the aggregate liability of the Manager with respect to this Agreement and
any Services provided hereunder exceed the fees received by the Manager pursuant
to Section 2 of this Agreement.

 

6.                                       Assignment, etc.  Except as provided
below, no party hereto has the right to assign this Agreement without the prior
written consent of the other parties hereto.  Notwithstanding the foregoing,
(a) the Manager may assign all or part of its rights and obligations hereunder
to any affiliate of the Manager that provides services similar to those called
for by this Agreement, in which event the Manager will be released of all of its
rights and obligations hereunder, and (b) the provisions hereof for the benefit
of Indemnitees other than the Manager shall also inure to the benefit of such
other Indemnitees and their successors and assigns.

 

10

--------------------------------------------------------------------------------



 

7.                                      Amendments and Waivers.  Except as
otherwise provided herein (including, without limitation, the Manager’s ability
to waive payments pursuant to Section 2(e) and terminate this Agreement pursuant
to Section 3), no amendment or waiver of any term, provision or condition of
this Agreement will be effective, unless in writing and executed by the Manager
and TopCo.  No course of dealing and no delay on the part of any party hereto in
exercising any right, power or remedy conferred by this Agreement shall operate
as waiver thereof or otherwise prejudice such party’s rights, powers and
remedies.  No single or partial exercise of any rights, powers or remedies
conferred by this Agreement shall preclude any other or further exercise thereof
or the exercise of any other right, power or remedy.

 

8.                                       Governing Law; Jurisdiction.

 

(a)                        Choice of Law.  This Agreement (including, without
limitation, the validity, construction, effect or performance hereof and any
remedies hereunder or related hereto) and all claims or causes of action of any
kind (whether in contract, tort or otherwise) that may be based upon, arise out
of or relate to this Agreement, or the negotiation, execution or performance of
this Agreement (including, without limitation, any claim or cause of action
based upon, arising out of or related to any representation or warranty made in
or in connection with this Agreement or as an inducement to enter into this
Agreement), shall be governed by the internal laws of the State of Delaware,
without giving effect to any choice or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Delaware.

 

(b)                        Consent to Jurisdiction.  Each of the parties hereto,
by its execution hereof, (i) hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts in the State of Delaware for the
purposes of any claim or action arising out of or based upon this Agreement or
relating to the subject matter hereof, (ii) hereby waives, to the extent not
prohibited by applicable law, and agrees not to assert by way of motion, as a
defense or otherwise, in any such claim or action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that any such
proceeding brought in the above-named court is improper or that this Agreement
or the subject matter hereof may not be enforced in or by such court and
(iii) hereby agrees not to commence any claim or action arising out of or based
upon this Agreement or relating to the subject matter hereof other than before
the above-named courts nor to make any motion or take any other action seeking
or intending to cause the transfer or removal of any such claim or action to any
court other than the above-named courts whether on the grounds of inconvenient
forum or otherwise; provided, that any action to enforce a judicial award of a
state or federal court in the State of Delaware pursuant to this Section 8 may
be brought in any court of competent jurisdiction.  Each of the parties hereby
consent to service of process in any such proceeding, and agree that service of
process by registered or certified mail, return receipt requested, at its
address specified pursuant to Section 10 is reasonably calculated to give actual
notice.

 

11

--------------------------------------------------------------------------------



 

(c)                         Waiver of Jury Trial.  TO THE EXTENT NOT PROHIBITED
BY APPLICABLE LAW WHICH CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND
COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE)
ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION,
CLAIM, CAUSE OF ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY,
PROCEEDING OR INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE
SUBJECT MATTER HEREOF OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING.  EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY
THE OTHER PARTIES HERETO THAT THIS SECTION 8(C) CONSTITUTES A MATERIAL
INDUCEMENT UPON WHICH THEY ARE RELYING AND WILL RELY IN ENTERING INTO THIS
AGREEMENT.  ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 8(C) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH
PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

9.                                       Entire Agreement.  This Agreement
constitutes the entire understanding of the parties and supersedes all prior
agreements and all other arrangements, understandings and communications,
whether oral or written, among the parties with respect to the specific subject
matter hereof.  There are no representations, agreements, arrangements, or
understandings, oral or written, among the parties relating to the Services and
the compensation therefor which are not fully expressed in this Agreement.

 

10.                                Notice.  All notices, requests or other
communications required or permitted to be given hereunder shall be in writing
(including facsimile transmission and electronic mail (via portable document
format (*.pdf)  or similar electronic means), so long as a receipt of such
facsimile or email is requested and received and the sender on the same day also
sends a confirming copy of such notice by a recognized overnight delivery
service (charges prepaid) to the physical address of such notice recipient) and
shall be given to the respective addresses of the parties set forth below:

 

For notices and communications to the Companies, or any of them, to them at:

 

Agiliti, Inc.

 

6625 West 78th Street, Suite 36

 

Minneapolis, Minnesota 55439

 

Attention:

Thomas Leonard, Chief Executive Officer

Email:

tomleonard@uhs.com

 

For notices and communications to the Manager, to it at:

 

c/o Thomas H. Lee Partners, L.P.

100 Federal Street

Boston, MA 02110

 

12

--------------------------------------------------------------------------------



 

Attention:

Josh Nelson & Shari Wolkon

Email:

jnelson@thl.com, & swolkon@thl.com

Facsimile No.:

(617) 227-3514

 

with a copy (which shall not constitute notice) to:

 

Kirkland & Ellis LLP

300 N. LaSalle Street

Chicago, Illinois 60654

Attention:

Richard J. Campbell, P.C. and Christopher R. Elder

Email:

richard.campbell@kirkland.com & christopher.elder@kirkland.com

Facsimile No.:

(312) 862-2200

 

By notice complying with the foregoing provisions of this Section 10, each party
shall have the right to change the mailing address, facsimile number or email
address for future notices and communications to such party.

 

11.                                Action Necessary to Effectuate the
Agreement.  The parties hereto agree to take or cause to be taken all such
corporate and other action as may be reasonably necessary to effect the intent
and purposes of this Agreement.

 

12.                                Severability.  It is the desire and intent of
the parties that the provisions of this Agreement be enforced to the fullest
extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought.  Accordingly, the invalidity or
unenforceability of any particular provision of this Agreement shall not affect
the other provisions hereof, and this Agreement shall be construed in all
respects as if the invalid or unenforceable provision were omitted. 
Notwithstanding the foregoing, if such provision could be more narrowly drawn so
as not to be invalid or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be so more narrowly drawn, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

13.                             Headings.  All headings and captions in this
Agreement are for purposes of reference only and shall not be construed to limit
or affect the substance of this Agreement.

 

14.                             Currency.  All references to currency or dollar
amounts in this Agreement refer to the lawful currency of the United States of
America.

 

15.                             Counterparts.  This Agreement may be executed in
two or more counterparts each of which when delivered (including via facsimile
or e-mail portable document format (*.pdf) or similar electronic means) shall be
deemed an original but all of which together shall constitute one and the same
instrument, and all signatures need not appear on any one counterpart.

 

[The remainder of this page is intentionally left blank.  Signatures follow.]

 

13

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the parties has duly executed this Agreement
effective as of the date first above written.

 

THE COMPANIES:

 

 

AGILITI, INC.

 

 

 

By:

/s/ Tom Leonard

 

Name: Tom Leonard

 

Title: Chief Executive Officer

 

 

 

AGILITI HOLDCO, INC.

 

 

 

By:

/s/ Tom Leonard

 

Name: Tom Leonard

 

Title: Chief Executive Officer

 

 

 

AGILITI HEALTH, INC.

 

 

 

By:

/s/ Tom Leonard

 

Name: Tom Leonard

 

Title: Chief Executive Officer

 

[SIGNATURE PAGE TO ADVISORY SERVICES AGREEMENT]

 

--------------------------------------------------------------------------------



 

THE MANAGER:

THL MANAGERS VIII, LLC

 

 

 

By:

Thomas H. Lee Partners, L.P., its managing member

 

By:

Thomas H. Lee Advisors, LLC, its general partner

 

By:

THL Holdco, LLC, its Managing Member

 

 

 

By:

/s/ Charles P. Holden

 

 

Name:

Charles P. Holden

 

 

Title:

Managing Director

 

[SIGNATURE PAGE TO ADVISORY SERVICES AGREEMENT]

 

--------------------------------------------------------------------------------